Citation Nr: 0404799	
Decision Date: 02/20/04    Archive Date: 02/27/04	

DOCKET NO.  01-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sarcoidosis secondary to herbicide exposure. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
medial collateral ligament strain. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate disorder. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to service connection for residuals of a 
motor vehicle accident, to include low back disorder. 

6.  Entitlement to service connection for a right shoulder 
disorder. 

7.  Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a punctured 
lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The claimant will be 
notified if further action is required.  




FINDINGS OF FACT

1.  An unappealed January 1996 RO decision denied service 
connection for sarcoidosis, including as a residual of 
herbicide exposure.  

2.  Evidence received since the January 1996 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim. 

3.  An unappealed November 1993 RO decision denied service 
connection for a right knee disability, including right 
medial collateral ligament strain.

4.  Evidence received since the November 1993 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim. 


CONCLUSIONS OF LAW

1.  The January 1996 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for sarcoidosis secondary to herbicide 
exposure is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The November 1993 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for right collateral ligament strain is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and a supplemental statement of the 
case.  With consideration of the Board's decision herein, 
with respect to reopening two of the veteran's claims, the 
Board may now proceed without prejudice to the veteran 
because there is no indication that any further notification 
or development could be undertaken, that has not already been 
accomplished, that would result in any additional benefit at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  Material evidence means evidence not 
previously submitted to agency decision makers which would 
bear directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that, while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  

The evidence of record at the time of the November 1993 and 
January 1996 RO decisions included service medical records 
and VA treatment records.  Service connection for a right 
knee disability, including right collateral ligament strain, 
was denied because there was no chronicity for treatment of a 
right knee condition from the date of discharge from service 
until the veteran's November 1992 hospitalization.

Service connection for sarcoidosis was denied because it was 
not a presumptive disability for herbicide exposure and the 
evidence did not indicate that it was related to service.

Evidence submitted subsequent to the November 1993 and 
January 1996 RO decisions includes the veteran's testimony at 
personal hearings and the report of a November 2001 VA 
examination.  The veteran offered testimony regarding 
symptoms related to his right knee from the time of a motor 
vehicle accident during service until the present.  The 
report of a November 2001 VA examination reflects diagnoses, 
including mild mediolateral instability of the right knee and 
the opinion that it is not likely that sarcoidosis is related 
to herbicide exposure.

With consideration of competent medical evidence indicating 
that the veteran continues to have instability of the right 
knee, as well as the veteran's testimony regarding symptoms 
he experienced following the in-service injury to his right 
knee, the Board concludes that the evidence is new because it 
provides a basis for determining that the veteran may 
currently have a disability of the right knee that is related 
to service and it may contribute to a more complete picture 
of the circumstances surrounding the origin of any current 
right knee disability.  With respect to sarcoidosis, the 
medical opinion indicating that it is not related to 
herbicide exposure is new and material because it may 
contribute to a more a complete picture of the circumstances 
surrounding the origin of any current sarcoidosis.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of these two 
claims.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim of entitlement to service connection for 
sarcoidosis secondary to herbicide exposure is granted.  To 
this extent only, the appeal with respect to this issue is 
granted.

New and material evidence having been submitted, the appeal 
to reopen a claim of entitlement to service connection for a 
right collateral ligament strain is granted.  To this extent 
only, the appeal with respect to this issue is granted.


REMAND

The veteran should be informed regarding the VCAA.  It 
appears that there are additional VA treatment records 
available, and additional VA examinations are needed.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied.  

2.  Contact the VA Medical Centers in 
Montgomery, Birmingham, and Tuskegee, and 
request copies of all records relating to 
treatment of the veteran from October 
2002 until the present.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested low back, right shoulder, or 
right collateral ligament strain 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a low 
back disability, a right shoulder 
disability, and right collateral ligament 
strain.  If it is determined that the 
veteran currently has any of these 
disabilities, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
currently manifested low back disability, 
right shoulder disability, or right 
collateral ligament strain existed during 
the veteran's active service or is 
related to his active service.  If it 
cannot be determined whether a currently 
manifested low back disability, right 
shoulder disability, or right collateral 
ligament strain is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report.

4.  Contact the veteran and request that 
he provide a written statement 
identifying any specific incidents that 
occurred while he was in Vietnam that he 
considers stressful.  He should be 
informed that he should identify, to the 
extent possible, names of individuals 
involved and the times that the events 
occurred.  Specifically, he should 
identify the time that a helicopter was 
shot down in front of him, as he 
testified to, at pages 10 and 11, during 
the March 2003 hearing.

5.  Contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.   They should be provided with a 
copy of the veteran's DD Form-214, his 
service personnel records, and the 
November 1971 Bronze Star Medal award.  
They should be requested to attempt to 
verify the veteran's reported stressors 
and to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  Any information 
obtained should be associated with the 
claims file.

6.  Following the receipt of the report 
from USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, prepare a 
report detailing the nature of any combat 
action or in-service stressful event 
verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
report should so state.  The report 
should be added to the claims file.

7.  Schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested PTSD.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  In determining 
whether the veteran has PTSD due to an 
in-service stressor, the examiner is 
hereby notified that only the verified 
history detailed in the reports by 
USASCRUR, the RO, and service medical 
records, including reports relating to 
motor vehicle accidents, may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the 
examiner must specifically identify which 
stressors detailed in the USASCRUR 
report, the RO's report, or service 
medical records, including reports 
relating to a motor vehicle, are 
responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to nonservice events.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  A complete rationale 
for all opinions offered should be 
provided.  

8.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



